             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                          4:15CR3044
    vs.
                                                     ORDER
KENNETH ALI CARMAN,
               Defendant.


    IT IS ORDERED that:

    1.    The Defendant's Unopposed Motion to Continue Revocation
          Hearing (filing 137) is granted.

    2.    Defendant Kenneth Ali Carman’s violation of supervised release
          hearing is continued to January 3, 2020, at 10:00 a.m., before the
          undersigned United States District Judge, in Courtroom No. 1,
          Robert V. Denney United States Courthouse and Federal
          Building, 100 Centennial Mall North, Lincoln, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 13th day of September, 2019.

                                        BY THE COURT:


                                        John M. Gerrard
                                        Chief United States District Judge
